DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 13, 2021 has been entered.

This is the Non-Final Office Action in response to the Amendment filed on December 13, 2021 for Application No. 16/491,580, title: “Payment Transactions With Integrated Point Of Sale Terminals”.

Status of the Claims
Claims 1-30 were pending.  By the 12/13/2021 Response, claims 1 and 16 have been amended, and no claim has been cancelled or added.  Accordingly, claims 1-30 remain pending in this application and have been examined.

Priority
This application was filed on 09/06/2019 and is a 371 of PCT/BG2017/000004 filed on 03/15/2017.  For the purpose of examination, the 03/15/2017 is considered to be the effective filing date.

Claim Rejections - 35 USC § 101
The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 Revised PEG”) procedures for determining whether a patent claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the 2019 Revised PEG is set forth in two ways:  First, the 2019 Revised PEG explains that the abstract ideas can be grouped as e.g., mathematical concepts, certain methods of organizing human activity, and mental processes.  Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not “directed to” the judicial exception if the judicial exception is integrated into a practical application of the judicial exception.  A claim that recites a judicial exception, but is not integrated into a practical application, is directed to a judicial exception under Step 2A and must be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim.

Step 1:
A determination whether the claim falls within the four statutory categories of patentable subject matter (i.e., Process, machine, manufacture, or composition of matter).
Step 2A Prong 1:  
A determination whether the claim recites a judicial exception (i.e., abstract idea).  Groupings of abstract ideas enumerated in the 2019 Revised PEG.
Mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations.
Certain methods of organizing human activity - fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Mental processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion).

Step 2A Prong 2:  
A determination whether the judicial exception (i.e., abstract idea) is integrated into a practical application.
Considerations indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element reflects an Improvement to the functioning of a computer, or an improvement to any other technology or technical field.
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
An additional element effects a transformation or reduction of a particular article to a different state or thing.
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Considerations that are not indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
An additional element adds insignificant extra-solution activity to the judicial exception.
An additional element does no more than generally linking the use of the judicial exception to a particular technological environment or field of use.

Step 2B:
 A determination whether the claim provides an inventive concept (i.e., whether the claim(s) include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
Considerations indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field.

Considerations that are not indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level or generality, to the judicial exception.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract idea because (see Step 2A, Prong 1 below).  This judicial exception is not integrated into a practical application because (see Step 2A, Prong 2 below).  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because (see Step 2B below).
Step 1
Claims 1-30 recite a system and a method for handling payment transactions.  The claims recite a process and a system which fall within the four statutory categories of invention (Step 1-Yes).
Step 2A, Prong 1:
Claim 16 recites a method for handling payment transactions comprising:
an accepting mobile communication device (AMCD) of a merchant configured to communicate with different processing entities, the AMCD integrates a POS module and forms an integrated POS terminal device of the merchant;
receiving a payment transaction request by the POS module of the integrated POS terminal of the merchant from a consumer, the payment transaction request includes payment information and transaction information, wherein the payment information includes payment card information specific of a processing network associated with the payment transaction request;
processing the payment transaction request by the POS module of the integrated POS terminal of the merchant, wherein processing includes analyzing and validating the payment information; and 
generating and encrypting an authorization request message by the POS module of the integrated POS terminal of the merchant for submission to a processing entity associated with the payment transaction request, and
submitting the encrypted authorization request message by the POS module of the integrated POS terminal to the processing entity associated with the payment transaction request
In summary, the claim recites a method for handling payment transactions by receiving a payment transaction request from a consumer at an AMCD of a merchant, the payment transaction request includes the payment information and transaction information, wherein the payment information includes payment card information specific of a processing network associated with the payment transaction request, processing the payment transaction request includes analyzing and validating the payment information, generating, encrypting, and submitting the encrypted authentication message to a processing entity associated with the payment transaction request.  
As a whole, the claim recites a method for handling payment transactions using an AMCD of a merchant along with the programmed instructions by communicating with different processing entities, receiving a payment transaction request, processing the payment transaction request, generating and encrypting an authorization request message, and submitting the encrypted authorization request message to the processing entity associated with the payment transaction request.  Thus, the claim recites a method of mitigating risk before authorization of a payment transaction request which is a fundamental economic practice (i.e., hedging, insurance, mitigating risk).  Thus, the claim recites a method of organizing human activity and is abstract idea in nature.  The mere nominal recitation of the generic computer components (such as the AMCD, POS module, processing entities, and processing networks – see claim 1) do not take the claim out of the methods of organizing human activity grouping.  Therefore, the claim is directed to an abstract idea (Step 2A Prong 1-Yes).
Claim 1 recites a system with various computer components and comparable elements and limitations as discussed in claim 16 above.  Hence, this claim is also directed to an abstract idea.
Step 2A, Prong 2:
The claims recite the additional elements, such as the AMCD, POS module, processing entities, and processing networks, all are recited at the high level of generality and the limitations are done by the generically recited computer system as described in Applicant’s Application Publication No. 2020/00042975, paragraphs 18-32 and Figure 1.  Applicant’s Publication does not describe how these computer elements are different from the general computer components.  The limitations are merely instructions to implement the abstract idea using the AMCD over a processing network and require no more than a generic a communication device to perform the generic computer functions, such as communicating, receiving, processing, generating, encrypting, and submitting.  
The newly added claim limitation “submitting the encrypted authorization request message … to the processing entity …” is no more than communicating a payment transaction request to the processing entity for further process.  These additional details do not change the analysis and does not make the abstract idea less abstract.  Thus, when viewed as a whole, the claims do no more than utilizing the AMCD along with the instructions to establish communication with the processing entities over a processing network in order to handle and process the payment transactions.  Each claim limitation of the claim has been considered individually and in combination as ordered and concluded that they do not include the additional element(s) that integrate the abstract (Step 2A Prong 2-No).
Step 2B:
As noted in above, the claims as a whole merely describe how to generally “apply” the concept of utilizing the AMCD along with the programmed instructions to communicate with different processing entities to process the payment transaction requests by communicating, receiving, processing, generating, encrypting, and submitting payment transaction requests.  All these generic computer functions are well-understood, routine, and conventional activities previously known to the industry similar to those referenced by MPEP 2106.05(d) II.
Claims 2-15 and 17-30 dependent on claims 1 and 16 respectively and therefore include all the limitations and elements of claims 1 and 16.  Thus, the claims recite the same abstract idea as claims 1 and 16.
Claims 2 and 17, wherein the payment transaction request is sent from a contactless payment card of the consumer via NFC (additional details and instructions – these claims, individually or in combination with others, do not integrate the abstract idea into a practical application or add significantly more to the abstract idea).

Claims 3 and 18, wherein the payment transaction request is sent via a payment enabled mobile communication device of the consumer (additional details and instructions – these claims, individually or in combination with others, do not integrate the abstract idea into a practical application or add significantly more to the abstract idea).

Claims 4 and 19, wherein the payment information is received from a digitized card on the payment enabled mobile communication device (additional details and instructions – these claims, individually or in combination with others, do not integrate the abstract idea into a practical application or add significantly more to the abstract idea).

Claims 5 and 20, wherein the payment information is received from a payment information provider, and wherein the payment enabled mobile communication device is in direct communication with the payment information provider via a payment information access module residing in the payment enabled mobile communication device (additional details and instructions – these claims, individually or in combination with others, do not integrate the abstract idea into a practical application or add significantly more to the abstract idea).

Claims 6 and 21, further comprises receiving an authentication by the POS module from the consumer through the payment enabled mobile communication device (additional details and instructions – these claims, individually or in combination with others, do not integrate the abstract idea into a practical application or add significantly more to the abstract idea).

Claims 7 and 22, further comprising:  sending the transaction information from the AMCD to a backend server; forwarding the transaction information from the backend server to one or more third party application servers of services the merchant is subscribed for; the one or more third party application servers modifying the transaction information; collecting the modified transaction information at the backend server from the one or more third party application servers; and forwarding the modified transaction information from the backend server to the AMCD, wherein each of the backend server and the one or more third party application servers include a processor in communication with a memory storage unit containing executable program instructions that cause the processor to control the backend server and the one or more third party application servers (generic functions and additional details and instructions – these claims, individually or in combination with others, do not integrate the abstract idea into a practical application or add significantly more to the abstract idea).  

Claims 8 and 23, further comprising:  receiving an authorization response message by the POS module from the processing entity associated with the payment transaction request, wherein the AMCD comprises a commercially available off-the-shelf NFC enabled mobile device which includes a smart phone (generic functions and additional details and instructions – these claims, individually or in combination with others, do not integrate the abstract idea into a practical application or add significantly more to the abstract idea).

Claims 9 and 24, wherein processing entity is configured to process the authorization request message and send an authorization response message to the POS module including:  receiving the authorization request message by an acquirer; forwarding the authorization request message from the acquirer to a payment processing network; the payment processing network sending the authorization request message to a payment information provider; processing the authorization request message by the payment information provider and sending the authorization response message to the payment processing network; forwarding the authorization response message from the payment processing network to the acquirer; and sending the authorization response message from the acquirer to the POC module (generic functions and additional details and instructions – these claims, individually or in combination with others, do not integrate the abstract idea into a practical application or add significantly more to the abstract idea).

Claims 10 and 25, wherein the processing entity is configured to process the authorization request message and send an authorization response message to the POS module including:  receiving the authorization request message by an acquirer; forwarding the authorization request message from the acquirer to a payment processing network; the payment processing network processing the authorization request message and sending the authorization response message to the acquirer; and sending the authorization response message from the acquirer to the POS module including (generic functions and additional details and instructions – these claims, individually or in combination with others, do not integrate the abstract idea into a practical application or add significantly more to the abstract idea).

Claims 11 and 26, wherein the processing entity is configured to process the authorization request message and send an authorization response message to the POS module including:  receiving the authorization request message by a payment processing network; the payment processing network sending the authorization request message to a payment information provider; processing the authorization request message by the payment information provider and sending the authorization response message to the payment processing network; and sending the authorization response message from the payment processing network to the POS module including (generic functions and additional details and instructions – these claims, individually or in combination with others, do not integrate the abstract idea into a practical application or add significantly more to the abstract idea).

Claims 12 and 27, wherein the processing entity is configured to process the authorization request message and send an authorization response message to the POS module including:  receiving the authorization request message by an acquirer; forwarding the authorization request message from the acquirer to a payment information provider; the payment information provider processing the authorization request message and sending the authorization response message to the acquirer; and sending the authorization response message from the acquirer to the POS module including (generic functions and additional details and instructions – these claims, individually or in combination with others, do not integrate the abstract idea into a practical application or add significantly more to the abstract idea).

Claims 13 and 28, wherein the processing entity is configured to process the authorization request message and send an authorization response message to the POS module including: receiving the authorization request message by an acquirer; processing the authorization request message by the acquirer; and sending the authorization response message from the acquirer to the POS module (generic functions and additional details and instructions – these claims, individually or in combination with others, do not integrate the abstract idea into a practical application or add significantly more to the abstract idea).

Claims 14 and 29, wherein the processing entity is configured to process the authorization request message and send an authorization response message to the POS module including:  receiving the authorization request message by a payment information provider; processing the authorization request message by the payment information provider; and sending the authorization response message from the payment information provider to the POS module (generic functions and additional details and instructions – these claims, individually or in combination with others, do not integrate the abstract idea into a practical application or add significantly more to the abstract idea).

Claims 15 and 30, wherein the processing entity is configured to process the authorization request message and send an authorization response message to the POS module including:  receiving the authorization request message by a payment processing network; processing the authorization request message by the payment processing network; and sending the authorization response message from the payment processing network to the POS module (generic functions and additional details and instructions – these claims, individually or in combination with others, do not integrate the abstract idea into a practical application or add significantly more to the abstract idea).

The dependent claims do no more than providing additional instructions and administrative requirements for the functional steps already recited in the independent claims.  Each and every recited combination between the recited computing hardware and the recited computing functions has been considered.  No non-generic or non-conventional arrangement is found.  The claims do not purport to improve the function of the computer itself, or to improve any other technology or technical field.  Therefore, the claims do not add significantly more (i.e., an inventive step) to the abstract idea (Step 2B-No).
The focus of the claims is on utilizing the AMCD along with the instructions to communicate with different processing entities in order to handle and process the payment transaction requests.  The focus of the claims is not on improving computer-related technology, but on a certain independent abstract idea that uses computers as tools.  The claims are not directed to a new type of mobile communication device, POS, processor, computer network, or system memory, nor do they provide a method for processing data that improves existing technological processes.  Accordingly, when viewed as a whole, the claims do no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  No inventive concept is found in the claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey (US PUB. No. 2015/0161586 A1) in view of Sharma et al. (US PUB. No. 2015/0327071 A1).
As per claims 1 and 16, Bailey teaches a method for payment transactions comprising:
Bailey does not explicitly disclose the following limitations; but Sharma teaches:
forms an integrated POS terminal device of the merchant (see Sharma, para. 148-151, 149 “The merchant computer 130 (or access device 120) transmits the authorization request message to the acquirer computer 140.  Acquirer computer 140 then transmits the authorization request to a payment processing network 150.”; Figure 4);
Bailey teaches the following limitations:
receiving a payment transaction request by the POS module of the integrated POS terminal of the merchant from a consumer, the payment transaction request includes payment information and transaction information, wherein the payment information includes payment card information specific of a processing network associated with the payment transaction request (see Bailey, para. 43, 60, 63, 65, 68; Figures 1, 4, and 5);
processing the payment transaction request by the POS module of the integrated POS terminal of the merchant, wherein processing includes analyzing and validating the payment information (see Bailey, para. 44, 70, 71); 
Bailey does not explicitly disclose the following limitations; but Sharma teaches:
generating and encrypting an authorization request message by the POS module of the integrated POS terminal of the merchant for submission to a processing entity associated with the payment transaction request (see Sharma, para. 72 “The access device 120 or a merchant computer (not shown) coupled to the access device 120 may then generate an authorization request message including the account identifier or token, and additional information such as a transaction cryptogram and other transaction data, and forward the authorization request message to a payment network for transaction processing”, 134 “the access device 120 to generate and send an appropriate authorization request message for the transaction”, 148-149 “An authorization request message may be protected using a secure encryption method in order to prevent data from compromised”); and
submitting the encrypted authorization request message by the POS module of the integrated POS terminal to the processing entity associated with the payment transaction request (see Sharma, para. 72 “The access device 120 or a merchant computer (not shown) coupled to the access device 120 may then generate an authorization request message including the account identifier or token, and additional information such as a transaction cryptogram and other transaction data, and forward the authorization request message to a payment network for transaction processing”). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features, as taught by Sharma, in the method/system of Bailey since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Since both Bailey and Sharma are directed to the field of mobile payment processing, no unexpected result would be expected.

As per claims 2 and 17, Bailey in view of Sharma teaches the claims 1 and 16.
see Bailey, para. 31).

As per claims 3 and 18, Bailey in view of Sharma teaches the claims 1 and 16.
Bailey further teaches wherein the payment transaction request is sent via a payment enabled mobile communication device of the consumer (see Bailey, para. 42).

As per claims 4 and 19, Bailey in view of Sharma teaches the claims 1 and 16.
Bailey further teaches wherein the payment information is received from a digitized card on the payment enabled mobile communication device (see Bailey, para. 42).

As per claims 5 and 20, Bailey in view of Sharma teaches the claims 1 and 16.
Bailey further teaches wherein the payment information is received from a payment information provider, and wherein the payment enabled mobile communication device is in direct communication with the payment information provider via a payment information access module residing in the payment enabled mobile communication device (see Bailey, para. 42).

As per claims 6 and 21, Bailey in view of Sharma teaches the claims 1 and 16.
Bailey further teaches further comprises receiving an authentication by the POS module from the consumer through the payment enabled mobile communication device (see Bailey, para. 42).

As per claims 7 and 22, Bailey in view of Sharma teaches the claims 1 and 16.
Sharma further teaches further comprising:
sending the transaction information from the AMCD to a backend server;
forwarding the transaction information from the backend server to one or more third party application servers of services the merchant is subscribed for;
the one or more third party application servers modifying the transaction information;
collecting the modified transaction information at the backend server from the one or more third party application servers; and
forwarding the modified transaction information from the backend server to the AMCD,
wherein each of the backend server and the one or more third party application servers include a processor in communication with a memory storage unit containing executable program instructions that cause the processor to control the backend server and the one or more third party application servers (see Sharma, para. 72, 134, 109-116, 135-141, 148-151).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features, as taught by Sharma, in the method/system of Bailey and Sharma as in claims 1 and 16 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

As per claims 8 and 23, Bailey in view of Sharma teaches the claims 1 and 16.
Sharma further teaches further comprising:
receiving an authorization response message by the POS module from the processing entity associated with the payment transaction request, wherein the AMCD comprises a commercially available off-the-shelf NFC enabled mobile device which includes a smart phone (see Sharma, para. 82, 72, 134, 148-151).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features, as taught by Sharma, in the method/system of Bailey and Sharma as in claims 1 and 16 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claims 9 and 24, Bailey in view of Sharma teaches the claims 1 and 16.
Bailey further teaches wherein processing entity is configured to process the authorization request message and send an authorization response message to the POS module including:
receiving the authorization request message by an acquirer;
forwarding the authorization request message from the acquirer to a payment processing network;
the payment processing network sending the authorization request message to a payment information provider;

forwarding the authorization response message from the payment processing network to the acquirer; and
sending the authorization response message from the acquirer to the POC module (see Bailey, para. 64-66, 70, 71; Figures 1 and 5).

As per claims 10 and 25, Bailey in view of Sharma teaches the claims 1 and 16.
Bailey further teaches wherein the processing entity is configured to process the authorization request message and send an authorization response message to the POS module including:
receiving the authorization request message by an acquirer;
forwarding the authorization request message from the acquirer to a payment processing network;
the payment processing network processing the authorization request message and sending the authorization response message to the acquirer; and
sending the authorization response message from the acquirer to the POS module including (see Bailey, para. 64-66, 70, 71; Figures 1 and 5).

As per claims 11 and 26, Bailey in view of Sharma teaches the claims 1 and 16.

receiving the authorization request message by a payment processing network;
the payment processing network sending the authorization request message to a payment information provider;
processing the authorization request message by the payment information provider and sending the authorization response message to the payment processing network; and
sending the authorization response message from the payment processing network to the POS module including (see Bailey, para. 64-66, 70, 71; Figures 1 and 5).

As per claims 12 and 27, Bailey in view of Sharma teaches the claims 1 and 16.
Bailey further teaches wherein the processing entity is configured to process the authorization request message and send an authorization response message to the POS module including:
receiving the authorization request message by an acquirer; 
forwarding the authorization request message from the acquirer to a payment information provider;
the payment information provider processing the authorization request message and sending the authorization response message to the acquirer; and 
sending the authorization response message from the acquirer to the POS module including (see Bailey, para. 64-66, 70, 71; Figures 1 and 5).

As per claims 13 and 28, Bailey in view of Sharma teaches the claims 1 and 16.
Bailey further teaches wherein the processing entity is configured to process the authorization request message and send an authorization response message to the POS module including:
receiving the authorization request message by an acquirer; 
processing the authorization request message by the acquirer; and 
sending the authorization response message from the acquirer to the POS module (see Bailey, para. 64-66, 70, 71; Figures 1 and 5).

As per claims 14 and 29, Bailey in view of Sharma teaches the claims 1 and 16.
Bailey further teaches wherein the processing entity is configured to process the authorization request message and send an authorization response message to the POS module including:
receiving the authorization request message by a payment information provider;
processing the authorization request message by the payment information provider; and
sending the authorization response message from the payment information provider to the POS module (see Bailey, para. 64-66, 70, 71; Figures 1 and 5).

As per claims 15 and 30, Bailey in view of Sharma teaches the claims 1 and 16.

receiving the authorization request message by a payment processing network;
processing the authorization request message by the payment processing network; and
sending the authorization response message from the payment processing network to the POS module (see Bailey, para. 64-66, 70, 71; Figures 1 and 5).


Response to Arguments
Claim Rejections - 35 USC § 101
Applicant cites the Trading Tech. Int’l case and argues that the present claims are directed to a specific structured AMCD paired with prescribed functionality directedly related to the AMCD to form an integrated POS terminal, resolving a specific problem existing in current POS systems (see Remarks, pages 15-16, lines 1-7).
Response:
The Examiner respectfully disagrees.  As explained in the rejection above, the focus of the present claims is on utilizing the AMCD along with the instructions to communicate with different processing entities in order to handle and process the payment transaction requests.  Thus, the present claims recite a method of mitigating risk before authorization of a payment transaction request which is a fundamental economic practice and also is abstract idea in nature.  This falls under the abstract idea 
Furthermore, the present claims are different from the Trading Tech. Int’l case.  
The Trading Tech. Int’l case uses a computer (trading computer) along with the programmed GUI to allow a trader to place a trade order in time in an electronic trading environment.  The GUI of the Trading Technologies is programmed on the trade computer and stays there.  Unlike the GUI of the Trading Tech. Int’l, the present claims do not allow a trader to place a trade order in time in an electronic trading environment. The focus of the present claims is on utilizing the AMCD along with the instructions to communicate with different processing entities in order to handle and process the payment transaction requests.  The focus of the present claims is not on improving computer related-technology, but on an independently abstract idea (abstract idea relates to selling structured cash flows for highest bid) that uses computers as tools.  There is no analogy between the present claims and the Trading Tech. Int’l case.  The only similarity between the present claims and the Trading Tech. Int’l case is that they all utilize computer technology.  Therefore, Applicant’s arguments are not persuasive.

Applicant cites the whole claim and argues that the present claims are an improvement in the handling of transactions by a merchant. Thus, the claims integrate the abstract idea into a practical application (see Remarks, pages 16-17, lines 1-11).
Response
The Examiner respectfully disagrees.  As explained in the rejection above, the focus of the present claims is on utilizing the AMCD along with the instructions to communicate with different processing entities in order to handle and process the payment transaction requests.  The claims do not include the additional element(s) that integrate the abstract idea into a practical application.  There is no improvement to the technical process.  Applicant's arguments amount to a general allegation that the claims integrate the abstract idea into a practical application without specifically pointing out what and how the additional element(s) integrates the abstract idea into a practical application.  Therefore, Applicant’s arguments are not persuasive.

Applicant argues that the instructions controlling the claimed AMCD are not directed to well-understood, routine, and conventional activities previously known to the industry.  This is evidenced by fact that none of the references (Bailey and Zanzot) cited by the Examiner prepares an encrypted authorization request for the processing entity.  Therefore, the present claims are patent-eligible (see Remarks, pages 17-18).
Response:
The Examiner respectfully disagrees.  When determining whether a claim amounts to an abstract idea, the courts always breakdown the claim into the essential scope of the claim.  In doing so, the courts do not recite specific details of what is recited in the claim(s) but focus on determining the overall abstract idea encompassed by the claim(s) as a whole.
In the present case, the focus of the present claims is on utilizing the AMCD along with the instructions to communicate with different processing entities in order to 
Furthermore, Applicant argues that since there is no evidence that the cited Bailey and Zanzot references prepares an encrypted authorization request for the processing entity.  Thus, the claims are patent-eligible. The Examiner respectfully disagrees and notes that novelty and obviousness have different requirements than patent eligibility and the presence of novel or non-obviousness are not the concern in the 35 USC 101 analysis (either Step 2A or 2B).  Applicant appears to have mixed up the art rejections with the patent-eligibility rejection.  Therefore, Applicant’s arguments are not persuasive.


Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to claims 1-30 have been considered but are moot because the new ground of rejection does not rely on the Zanzot reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Claims 1-30 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697